Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

For claim 8, replace 
"a processor that does not transmit a random access channel" 
with  
--a processor that does not transmit in a random access channel--.
For claim 17, replace 
"not transmitting a random access channel" 
with  
--"not transmitting in a random access channel--.



/JIANYE WU/Primary Examiner, Art Unit 2462